205 P.3d 698 (2009)
In the Matter of William R. CHAMBERS, Respondent.
No. 06,708.
Supreme Court of Kansas.
April 16, 2009.

ORDER OF DISBARMENT
ROBERT E. DAVIS, Chief Justice:
In a letter signed on April 14, 2009, addressed to the Clerk of the Appellate Courts, respondent William R. Chambers of Scottsdale, Arizona, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2008 Kan. Ct. R. Annot. 343).
At the time the respondent surrendered his license, he was pending a panel hearing on a complaint in accordance with Supreme Court Rule 211 (2008 Kan. Ct. R. Annot. 313). The complaint concerned allegations of misconduct that Mr. Chambers violated Rules 8.4(c), (d) and (g) of the Kansas Rules of Professional Conduct. See 2008 Kan. Ct. R. Annot. 586.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that William R. Chambers, be disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of William R. Chambers from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2008 Kan. Ct. R. Annot. 350).
FOR THE COURT
/s/ Robert E. Davis
ROBERT E. DAVIS, Chief Justice